  Case: 1:18-cv-00293-SNLJ Doc. #: 55 Filed: 03/04/21 Page: 1 of 2 PageID #: 522




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                      SOUTHEASTERN DIVISION

GEORGE PROBY, JR.,                                   )
                                                     )
                  Plaintiff,                         )
                                                     )
           V.                                        )            No . l:18-CV-293 SNLJ
                                                     )
CORIZON LLC, et al. ,                                )
                                                     )
                  Defendants.                        )

                                     MEMORANDUM AND ORDER

           This matter is before the Court for review pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure. Review of the record indicates that defendant Dr. Heyden Hucke has not been served with

process.

        Plaintiff commenced this action in this Court on December 18, 2018 . He filed an amended

complaint on May 20, 2019, and he filed a second amended complaint on October 28, 2019 . Plaintiff did

not name Dr. Heyden Hucke as a defendant in this action until his second amended complaint. After remand

of this action from the Eighth Circuit Court of Appeals, the Court directed service of process on several

claims and defendants in the second amended complaint on November 20, 2020. The Clerk attempted to

serve process upon Dr. Heyden Hucke via the waiver of service agreement the Court maintains with Corizon

LLC. Plaintiff had averred Dr. Hucke was an employee of Corizon LLC .

           Corizon LLC declined to waive service as to Dr. Heyden Hucke, stating that she was not an

employee of Corizon LLC, as she was employed through subcontractors. The Court subsequently directed

counsel for Corizon LLC to inform the Court of Dr. Hucke ' s last known address for the purpose of

effectuating service. Counsel timely provided the requested address, and the Court directed the Clerk to

effectuate service of process upon Dr. Hucke there. On March 1, 2021 , service was returned unexecuted,

and the Return of Service indicated that service was attempted by the U.S . Marshal's Service on three

separate occasions, to no avail.
Case: 1:18-cv-00293-SNLJ Doc. #: 55 Filed: 03/04/21 Page: 2 of 2 PageID #: 523




           Rule 4(m) of the Federal Rules of Civil Procedure provides:

            If a defendant is not served within 90 days after the complaint is filed, the court -- on
           motion or on its own after notice to the plaintiff-- must dismiss the action without prejudice
           against that defendant or order that service be made within a specified time. But if the
           plaintiff shows good cause for the failure, the court must extend the time for service for an
           appropriate period.

           In the case at bar, it has been more than 90 days since plaintiff filed his second amended complaint

naming Dr. Heyden Hucke as a defendant, and service has been attempted twice without success. As noted

above, Rule 4(m) of the Federal Rules of Civil Procedure provides that the Court, after notice to a plaintiff,

shall dismiss an action again st any defendant upon whom service has not been timely made. In light of

plaintiffs status as a prose and informa pauper is litigant, he will be given the opportunity to provide the

Court with adequate information such that Dr. Heyden Hucke may be timely served under Rule 4(m).

Plaintiffs response to the Court is due no later than twenty-one (21) days from the date of this Order.

           Accordingly,

           IT IS HEREBY ORDERED that, no later than twenty-one (21) days from the date of this Order,

plaintiff shall provide the Court with adequate information such that Dr. Heyden Hucke may be served with

process.

           IT IS FURTHER ORDERED that, in the absence of good cause shown, plaintiffs failure to

timely respond to this Order shall result in the dismissal of Dr. Heyden Hucke from this cause of action,

without prejudice, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

           Dated this   1/j__ day of March, 2021.




                                                         2
